WISS, Judge
(concurring in part and in the result):
As the majority notes, no one at trial mentioned any concern regarding multiplicity for sentencing. See RCM 906(b)(12), Manual for Courts-Martial, United States, 1984. Appellant’s failure to make an appropriate motion at trial in this regard waived any appellate complaint that he might have had. See RCM 905(e).
Accordingly, because there is no need to do so, I do not consider the merits of appellant’s argument that the two offenses here in question were multiplicious for sentencing. See United States v. Flynn, 28 MJ 218, 221 (CMA 1989). Although footnote 3 of the majority opinion that does address that argument acknowledges that the views there are those of only two of the Judges of this Court, I write to expressly make clear that I. do not join those views.